ON PETITION FOR REHEARING.
On a former day of the present term the decree of the chancery court in this case was reversed and the complainant's bill was dismissed at her cost. An earnest but respectful petition has been filed on behalf of complainant asking us to reconsider and rehear the case and that "the decision be so changed as to let her (complainant) return the release deed, and to have a decree for $1,340 out of the farm, and that she be not taxed with the costs at all."
After a careful consideration of the petition, we feel compelled to adhere to the views expressed in our former opinion filed on December 19, 1925.
The offer (made by complainant for the first time in her petition for a rehearing) to surrender the life estate conveyed to her by defendants, on condition that she have a "decree for $1,340 out of the farm" cannot be accepted. The case must be tried on the record made in the chancery court, and it does not appear therefrom that complainant was under any misunderstanding of the facts at the time she procured and accepted the deed from defendants or at the time she filed her bill in this case.
It may be well to say here that, were the estoppel out of the way, complainant would not be entitled to "$1,340 out of the farm." The language of the petition indicates that the petitioner (or the draftsman of the petition) construes our former opinion as holding that, but for the estoppel upon her resulting from the acceptance of the deed for a life estate, the complainant would be entitled to a decree for $1,340, to be satisfied out of the proceeds of the land involved in this case. This is an erroneous interpretation of our opinion. We held that upon the execution and delivery by M.L. Walker of the *Page 303 
deed of January 27, 1920, "W.M. Walker took and held title, as trustee for complainant, to an undivided share of said land, in the proportion which $1,340 bears to the entire consideration of $2,100." In other words, the complainant would, but for the estoppel, now be the owner of an undivided interest in the fee of said land to the extent just indicated above. Whether such undivided interest would be worth $1,340, or more, or less, would depend on whether the land as a whole was worth $2,100, or more, or less.
The petition seems to proceed also upon the erroneous assumption that, after carving out the interest to which complainant was entitled by reason of the payment of $1,340 of the purchase price, she was entitled to an allotment of both homestead and dower out of the remainder. Complainant was entitled to dower, but not homestead. As pointed out in our former opinion, there can be no homestead in undivided interest in land. The concession by defendants that complainant was entitled to homestead was based on their assumption that W.M. Walker was the owner of the entire estate in fee at the time of his death.
The petition for a rehearing is denied and dismissed at the cost of petitioner.
Crownover and DeWitt, JJ., concur.